Case: 12-60425       Document: 00512110675         Page: 1     Date Filed: 01/11/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         January 11, 2013

                                     No. 12-60425                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



LINDA BOURGEOIS,

                                                  Plaintiff-Appellant
v.

MISSISSIPPI VALLEY STATE UNIVERSITY,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No: 3:11-CV-126


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Linda Bourgeois appeals the district court’s grant of summary judgment
to Mississippi Valley State University (“MVSU”) in this Title VII action. We
AFFIRM.
                           FACTS AND PROCEEDINGS
        MVSU hired Bourgeois as its Director of Campus Diversity in November
2007.       On January 12, 2009, Bourgeois, who is white, filed a racial


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60425     Document: 00512110675     Page: 2   Date Filed: 01/11/2013



                                  No. 12-60425

discrimination claim against MVSU with the Equal Employment Opportunity
Commission (“EEOC”), alleging that she had been discriminated against on
account of her race in a number of ways, including that she was not assigned a
secretary, that she was kept under surveillance by MVSU, that she was required
to call her supervisor every time she left her office, and that she was issued a
number of written warnings in a single day. Bourgeois and MVSU agreed to
settle this claim.
      On January 12, 2010, Bourgeois filed a second claim with the EEOC,
alleging racial and age discrimination and retaliation. On May 31, MVSU
informed Bourgeois that her contract for employment would not be renewed.
This termination was part of a reduction-in-force recommended by a committee
assembled by MVSU to find avenues for cost savings in light of projected
budgetary shortfalls. After receiving word of this decision, Bourgeois filed a
third claim with the EEOC, alleging that the non-renewal of her employment
was unlawfully retaliatory. On November 23, 2010, the Civil Rights Division of
the Department of Justice (“DOJ”) issued right-to-sue notices with respect to
Bourgeois’s second and third complaints.
      Bourgeois timely filed suit for racial discrimination and retaliation under
Title VII of the Civil Rights of 1964, 42 U.S.C. § 2000e et seq., in Mississippi
state court. MVSU then removed the case to the United States District Court
for the Southern District of Mississippi. On MVSU’s motion, the district court
granted summary judgment against Bourgeois, finding that she had failed to
plead a prima facie case of either discrimination or retaliation. Bourgeois
appeals, challenging the district court’s dismissal of her retaliation claim only.
                                 DISCUSSION
      “We review a district court’s grant of summary judgment de novo, applying
the same legal standards as the district court.” Davis-Lynch, Inc. v. Moreno, 667
F.3d 539, 549 (5th Cir. 2012). Summary judgment is warranted where “there is

                                        2
    Case: 12-60425     Document: 00512110675      Page: 3   Date Filed: 01/11/2013



                                  No. 12-60425

no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Id. (quoting FED R. CIV. P. 56(c)). We analyze
Title VII retaliation claims under the burden-shifting framework set out by the
Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), which
requires a plaintiff first to set out a prima facie case of retaliation, before
shifting the burden to the defendant to state a legitimate, non-discriminatory
reason for its action, before finally requiring a plaintiff to show that the reason
articulated by the defendant is pretext for retaliation. See Septimus v. Univ. of
Houston, 399 F.3d 601, 607-08 (5th Cir. 2005) (applying the McDonnell Douglas
framework in a Title VII retaliation case).
      To set out a prima facie case of Title VII retaliation, a plaintiff must show
“(1) that she engaged in activity protected by Title VII, (2) that an adverse
employment action occurred, and (3) that a causal link existed between the
protected activity and the adverse action.” Ikossi-Anastasiou v. Bd. of
Supervisors of La. State Univ., 579 F.3d 546, 551 (5th Cir. 2009) (quoting Gee v.
Principi, 289 F.3d 342, 345 (5th Cir. 2002)).       The district court held that
Bourgeois had failed to show that there was the requisite causal link between
her EEOC complaints and her termination because the committee that
recommended her termination was unaware of her prior EEOC complaints. On
appeal, Bourgeois contends that this holding was in error because it was the
MVSU administration, and not the committee, that made the ultimate decision
to terminate her after the committee’s recommendation, and MVSU was aware
of her prior complaints. Even assuming for the sake of argument that Bourgeois
has satisfied the causal nexus requirement of setting out a prima facie case of
retaliation, MVSU would still be entitled to summary judgment.
      Bourgeois was terminated as part of a reduction-in-force. A reduction-in-
force “is itself a legitimate, nondiscriminatory reason for discharge.” E.E.O.C.
v. Tex. Instruments Inc., 100 F.3d 1173, 1181 (5th Cir. 1996). The burden

                                        3
    Case: 12-60425    Document: 00512110675       Page: 4    Date Filed: 01/11/2013



                                 No. 12-60425

therefore falls on Bourgeois to show that MVSU’s reliance on the reduction-in-
force to justify her termination was pretextual.            “To establish pretext,
[Bourgeois] must show that [MVSU’s] ‘proffered explanation is false or unworthy
of credence.’” Vaughn v. Woodforest Bank, 665 F.3d 632, 637 (5th Cir. 2011)
(quoting Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003)).
      The only item in the record that Bourgeois alleges shows pretext is the fact
that an MVSU official she deposed, Frank Sowell, testified that he did not know
why MVSU did not implement certain other budgetary reduction measures
recommended by the same committee that recommended Bourgeois’s dismissal.
As a result, Bourgeois contends that “a jury could reasonably infer that [MVSU]
is denying any knowledge of the decision to select [Bourgeois] for termination as
it had no valid reason other than retaliation.”
      However, Sowell testified extensively as to the budgetary shortfall faced
by MVSU, the causes of that shortfall, and the various actions MVSU took to
remedy it, including Bourgeois’s termination. He explained how Bourgeois’s
termination saved MVSU a significant amount of money and how her position
was one of a number that was eliminated. The mere fact that he was unaware
of the reason why other recommended budgetary reductions were not
implemented does not show that the proffered explanation for Bourgeois’s
dismissal was “false or unworthy of credence.” Id. (quoting Laxton, 333 F.3d at
578). Bourgeois has therefore failed to meet her burden under the McDonnell
Douglas framework, and MVSU is entitled to judgment as a matter of law.
                                CONCLUSION
      For the foregoing reasons, we AFFIRM the judgment of the district court.




                                        4